DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-10 are pending and are examined on the merits in this prosecution.

Previous Rejections
Applicant’s arguments, filed 6/15/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 	
CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-4, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR 10-2015-0100446, published 09/02/2015, cited on IDS dated 12/02/2021; for the purpose of translation, the English equivalent US 10,154,945 is cited herein; of record), in view of Tjaderhane (US 2014/0050674 A1) and Walz (WO 2016/124679 A1).
Jang teaches a paste type hydraulic dental filling composition comprising a hydraulic cement, a non-aqueous liquid having hygroscopic properties, and a radiopaque material (Abstract). 
For claim 1, Jang teaches calcium hydroxide as a component of the hydraulic cement (col 4: 1-3) and NMP as the non-aqueous liquid component (col 4: 50-52). Regarding the amount of non-aqueous liquid, Jang teaches
The non-aqueous liquid may be included at 15 to 35 wt % with respect to the entire composition. The content less than 15 wt% makes it difficult to ensure proper flowability, while the content greater than 35 wt % makes the flowability excessively high and hinders the hydration reaction.” (col 4: 56-60)

For claims 2-4, Jang teaches the composition may contain at least one hygroscopic viscosity enhancing agent selected from a group consisting of hydroxyethyl cellulose, hydroxypropyl methylcellulose, and/or carboxymethyl cellulose (col 5: 25-31). 
Regarding claim 7, Jang teaches the composition may contain bentonite and/or a species of swelling clay (col 5: 14-16).
For claims 9-10, Jang teaches (col 3: 62-67):
The composition according to the disclosure may comprise a radiopaque material for easy reading, e.g., at least one selected from a group consisting of barium sulfate, zirconium oxide, bismuth oxide, tantalum oxide, and calcium tungstate, and may employ bismuth oxide or zirconium oxide to ensure high radiopacity and biocompatibility.

Jang does not teach the claim 1 limitations of “wherein the at least one of the DMSO, NMP and DEGEE is included at 70% or more of weight of liquid components of the intracanal medication composition” or “wherein the at least one of the DMSO, NMP and DEGEE acts in conjunction with hydroxyl ions produced by the calcium hydroxide to peel off a biofilm or smear layer in a root canal.”
Walz and Tjaderhane teach the missing elements of Jang.
Walz teaches that either N-methylpyrrolidone (NMP) or dimethyl sulfoxide are useful as solvents in dental filler compositions (pg 13, lines 21-23).
Tjaderhane teaches an invention for increasing the penetration of compositions for the restoration of teeth (Abstract). Tjaderhane teaches DMSO is a suitable solvent for the endodontic filling material in amounts of up to 80% (pg 3, [0027]), overlapping the claimed range. Tjaderhane teaches (pg 7, [0092]): 
In one embodiment of the invention the dental composition is an antimicrobial composition (medicament) comprising DMSO and Ca(OH)2 ….The improved penetration of antimicrobial agent into the areas of root canal systems that cannot be reached with instruments, and dentinal tubules, improves the tissue dissolving and antimicrobial effects.

Regarding the claim 1 limitation of “peel off a biofilm or smear layer in a root canal,” since Tjaderhane teaches that the combination of DMSO and Ca(OH)2 is an effective antimicrobial specifically in a root canal procedure, one of ordinary skill would expect that the biofilm comprising microbes would be disrupted by the antimicrobial composition and would, in effect, “peel off.”
The person of ordinary skill would have had a reasonable expectation of success in substituting Tjaderhane's DMSO for the NMP of Jang since Walz teaches either NMP or DMSO are useful as solvents in dental filling compositions. Additionally, the person of ordinary skill would have had a reasonable expectation of success in substituting Tjaderhane's amount of up to 80% DMSO for the NMP of Jang, and increasing the amount of solvent to the claimed range of 70% or more, because Tjaderhane teaches that a mixture of DMSO, in the claimed amount, and Ca(OH)2 improve the penetration of antimicrobial agent into the areas of root canal systems that cannot be reached with instruments, and dentinal tubules, improves the tissue dissolving and antimicrobial effects. 
It is noted that while Jang teaches that a solvent “content greater than 35 wt % makes the flowability excessively high,” Tjaderhane teaches that high flowability, which would be achieved by increasing the solvent content, is advantageous since it allows the antimicrobial DMSO/calcium hydroxide mixture to penetrate into the deep recesses of the root canal system. It is further noted that Jang teaches a solvent concentration “hinders the hydration reaction,” interpreted by the Examiner as delaying the hydration reaction, not completely stopping the reaction. As such, the skilled artisan could have substituted one compound for another because Walz teaches that the compounds were both known to be suitable for application in dental preparations, and furthermore, the skilled artisan could have increased the amount of DMSO solvent to the claimed range because Tjaderhane teaches that the increased flowability of the composition of Jang caused by increasing the amount of solvent to the claimed range is an advantage since it allows the antimicrobial mixture of DMSO and calcium hydroxide to penetrate deeply into the root canal recess.

2) Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (cited above), in view of Walz (cited above), Tjaderhane (cited above), and Allred (US 2004/0086830 A1).
The teachings of Jang , Walz, and Tjaderhane are discussed above.
The combined teachings of Jang , Walz, and Tjaderhane do not include the presence of a polyol in the intracanal composition. 
Allred teaches the missing element of the combination of Jang , Walz, and Tjaderhane.
Allred teaches a temporary dental cement or cavity filling (Abstract; pg 2, [0017]). Allred teaches a sugar alcohol such as xylitol can act to prevent ion leaching from the composition or alter the strength of the dental cement, and that xylitol can impart anticariogenic and antimicrobial effects (pg 5, 0060]). 
The person of ordinary skill would have had a reasonable expectation of success in selecting a sugar alcohol such as xylitol to add to the intracanal medication composition taught by the combination of Jang , Walz, and Tjaderhane. The skilled artisan would have been motivated to select xylitol to add to the composition taught by the combination of Jang , Walz, and Tjaderhane since Allred teaches that xylitol acts to prevent ions leaching from the composition, is useful for controlling the hardness of the composition, and also confers anticariogenic and antimicrobial properties to the intracanal composition.

3) Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (cited above), in view of Walz (cited above), Tjaderhane (cited above), and Nies (US 2012/0191214 A1).
The teachings of Jang, Walz, and Tjaderhane are discussed above.
The combined teachings of Jang, Walz, and Tjaderhane do not include the presence of a polyol in the intracanal composition. 
Nies teaches the missing element of the combination of Jang, Walz, and Tjaderhane.
Nies teaches a dental cement useful as an implant material (Abstract). Nies teaches that a polymer such as a chitin or chitosan derivative is a useful addition for the optimal preparation of the dental cement in that the chitin or chitosan derivative favorably affects the viscosity of the dental cement paste as well as its shelf life and the cohesion of the paste. 
The person of ordinary skill would have had a reasonable expectation of success in selecting a chitin or chitosan derivative such as xylitol to add to Jang’s intracanal medication composition. The skilled artisan would have been motivated to select a chitin or chitosan derivative to add to the to the composition taught by the combination of Jang, Walz, and Tjaderhane since Nies teaches that addition of a polymer such as a chitin or chitosan derivative is useful for the optimal preparation of the dental cement in that the chitin or chitosan derivative favorably affects the viscosity of the dental cement paste as well as its shelf life and the cohesion of the paste.

Examiner’s Reply to Attorney Arguments dated 6/15/2022 
1. Rejection of claims 1-4, 7 and 9-10 under 35 U.S.C. § 103 over Jang 
The applicant argues that none of the cited references teach or fairly suggest “wherein the at least one of the DMSO, NMP and DEGEE is included at 70% or more of weight of liquid components of the intracanal medication composition, and wherein the at least one of the DMSO, NMP and DEGEE acts in conjunction with hydroxyl ions produced by the calcium hydroxide to peel off a biofilm or smear layer in a root canal,” as recited in amended independent claim 1. The applicant argues that Jang teaches away from the claimed range because Jang states that “the content greater than 35 wt% makes flowability excessively high and hinders the hydration reaction.”
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The newly cited prior art of Tjaderhane teaches the combination of DMSO, in the claimed amount, and calcium hydroxide is an effective antimicrobial and would be effective in degrading a biofilm in a root canal, in part because of its flowability. As such, one of ordinary skill would be motivated to increase the amount of solvent beyond the recommendation of Jang, with a reasonable expectation of success due to the composition’s ability to reach the difficult to access depths of the root canal. 
Regarding the allegation of “teaching away,” it is noted that the teaching of Jang is: “the content greater than 35 wt % makes the flowability excessively high and hinders the hydration reaction” (col 4: 57-60). Such a disclosure of excessive flowability is considered an advantage by the newly cited prior art of Tjaderhane since it allows the antimicrobial combination of DMSO and calcium hydroxide to flow into deep areas of a root canal that would not be accessible to a less flowable composition. As such, increased flowability is considered an advantage of the composition of Tjaderhane, and thus presents a strong rationale for combining the references to obtain a composition comprising the claimed amount of solvent. See MPEP 2144(II).
The applicant also argues that Jang does not teach that the combination of solvent and calcium hydroxide act to peel off a biofilm or smear layer in a root canal. The Examiner disagrees. Tjaderhane teaches the combination of DMSO and calcium hydroxide is an effective antimicrobial; as such one of ordinary skill would have a reasonable expectation of success in removal of the biofilm by the combination. 

2. Rejection of claims 5 and 6 under 35 U.S.C. § 103 over Jang and Allred and, 3. Rejection of claim 8 under 35 U.S.C. § 103 over Jang and Nies 
As set forth above, it is the position of the Examiner that claim 1 is properly rejected. Since the applicant did not set forth additional arguments regarding the correctness of the rejection of claims 5, 6, and 8, the rejection of these claims is considered proper and is maintained. 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612